DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 09/08/2022.
	Claims 1 and 14 have been amended. 
	Claims 1-21 are currently pending and have been examined.

Drawings
	The Drawing “Replacement Sheet” for FIG. 3 that was received on 09/08/2022 is accepted.

Response to Arguments
1.	Applicant’s arguments, filled on 09/08/2022, have been fully considered but they are not persuasive.  The remarks, page 10, that “Sonderegger does not teach generating tokens and instead relies on a delivery service, or shipper, to generate an anonymous address along with a special routing code embedded in the address that the shipping service would use to route the package to a final destination … Sonderegger does not teach generating tokens and instead relies on a delivery service, or shipper, to generate an anonymous address along with a special routing code embedded in the address that the shipping service would use to route the package to a final destination”. The examiner respectfully disagrees, as METRAL teaches tokenization buyer information (address) to provide anonymity for the buyer as the buyer may not wish to share his/her mailing address with a vendor, see METRAL [0005] and [0008]; “token is generated to provide anonymity for shipping while allowing the buyer or recipient to control the scope of who can use the token for shipping”, while Sonderegger teaches a system and method for enabling consumers to shop on-line without having to reveal personal information and accomplish on-line shopping in an anonymous fashion, see [0008-0009], such as personal, confidential, or otherwise private information, real name and/or home address, see [0005-0006]. It would have been obvious to one of ordinary skill in the anonymous on-line transaction/shipping to include the alias name/name and home address of Sonderegger to be included and tokenized, as taught by METRAL, where this would be performed in order to allowing the buyer or recipient to control the scope of who can use the user information for shipping, see METRAL, [0008].  See rejection(s) below for more explanation.
2.	Next, Applicant’s argument that “neither Sonderregger nor Metral require a shipping intermediary whereby the package containing goods purchased by the customer is mailed to using a shipper”, page 11, has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:
Claim 14:
1. “a tokenized customer name generator for generating a tokenized customer name which is unique and does not include the customer's actual name”. Further, this generator is not modified by sufficient structure in the claim.  Accordingly, this generator invokes 35 USC 112(f) claim interpretation. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “tokenized customer name generator” corresponds to “the secure database 210 is kept in a remote location on a centralized server”, see the specification [0034, [0101-0102], [0049] and [0049]. Accordingly, the examiner finds the claim is definite.
2. “a preferred intermediary address engine for determining a preferred intermediary address associated with a shipping intermediary”. Further, this engine is not modified by sufficient structure in the claim.  Accordingly, this engine invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “preferred intermediary address engine” corresponds to “the centralized server of the third party entity may generate the tokenized customer name and determine the preferred intermediary address”, see the specification [0042]). Accordingly, the examiner finds the claim is definite.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 7-8, 10, 12-15, 17-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2011/0258078 to Sonderegger et al. (hereinafter “Sonderegger”) in view of International Pub. No WO2013/147954 Al to METRAL MAX E (hereinafter “METRAL”) further in view of US Pat. Pub. No. 2006/0274896 to Livesay (hereinafter “Livesay”).

		Regarding claim 14 and 1. Sonderegger discloses a system for enabling anonymous shipment of a package purchased by a customer from a vendor for delivery to the customer at an address unknown to the vendor, whereby the customer has an actual name and an intended delivery address, the system comprising:
a centralized server coupled to a client device through a network, the centralized server (Sonderegger, Fig. 1, [0037]; “Anonymous shopping interface provider 108 … software providers, Internet service providers, or a combination of these and other computer”) including,
	a customer name generator for generating a customer name (Sonderegger, Fig.2. [0045]; “alias names (e.g., name tool 214)”) which is unique and does not include the customer's actual name (Sonderegger, [0025]; “allows a user to associate an alias or fake name with the selected form of on-line payment”. Also see [0026]), a preferred intermediary address engine for determining a preferred intermediary address (Sonderegger, Fig.2. [0045]; “anonymous delivery (e.g., delivery tool 216”. [0038]; “Information broker 110 represents the entity or entities that provide the information that enables the user to complete an anonymous on-line shopping transaction … a bank and a delivery service”) associated with a shipping intermediary (Sonderegger, Fig. 3, generate anonymous information 314”. [0045-0050]; “Anonymous shopping toolbar 210 may comprise various tools to enable the anonymous shopping activities … a user may activate an anonymous shopping tool … at step 300 …Activation of a tool may be accomplished by user selection of the tool (e.g., by clicking on or otherwise selecting the tool) … at step 314 … generates the anonymous information requested by the user”), 
		wherein the preferred intermediary address does not include the customer's intended delivery address (Sonderegger, [0031]; “Communication between the anonymous shopper interface and the delivery service is conducted over a private-secure connection. Upon receipt of the request, the delivery service generates an anonymous address. For example, the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address”);
	a secure database (Sonderegger, Fig. 1, [0037]; “Anonymous shopping interface provider 108 … an anonymous shopping interface 200”) for storing the name generator and the preferred intermediary address in an account (Sonderegger,Fig. 1, [0040]; “a user profile that is stored at a conveniently accessible region. For example, profiles may be stored at storage device 114. Storage device 114 may comprise any suitable storage device capable of storing user profile information”) associated with the customer (Sonderegger, [0019]; “the stored profile may include the user's name, address, credit card account number, account expiration date, and any other information helpful for accomplishing on-line shopping. The profile may be stored at any suitable location. For example, the profile may be stored with the anonymous shopper interface provider”);
	a communications device for sending the customer name and the preferred intermediary address from the secure database to a client device of the customer (Sonderegger, Fig. 3; “return anonymous information 316”. [0051]; “At step 316 the anonymous information is returned so that it may be submitted to the on-line merchant … the anonymous information may be returned to the user for the user to submit to the on-line merchant”), 
	wherein the customer provides to the vender the customer name in place of the customer's actual name and the preferred intermediary address in place of the customer's intended delivery address (Sonderegger, Fig. 3; “form fill-in 318B” > “complete on-line transaction 320”. [0053]; “At step 320 the on-line shopping transaction is completed. For example, the information necessary to complete the on-line transaction, including the anonymous information, is submitted to the merchant”), and 
	wherein the package is delivered to the shipping intermediary using the customer name (Sonderegger, [0031]; “the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address … the on-line shopping site sends the user's items to the anonymous address in the same manner as any other address … the user's package reaches the delivery service hub station address”).

		Sonderegger fails to explicitly disclose the anonymous information of Sonderegger to be “Tokenized” as claimed. 
 	However, METRAL teaches Tokenized (METRAL, Fig. 1, [0020]; “shipping token application”. Fig. 2B; “shipping token application 250”. [0036]; “The token generator 258 generates one or more tokens corresponding to a mailing address of the recipient. For example, the token may include an alphanumeric code that identifies the recipient but keep the mailing address of the recipient anonymous to the sender. The alphanumeric code may correspond to an identity of the recipient, the mailing address of the recipient, and a selected shipping service provider”). 
		Sonderegger teaches a system and method for enabling a user to transact an anonymous on-line transaction, which include Anonymous shopping toolbar, such as anonymous credit card accounts, alias names and anonymous delivery to generate anonymous information.
	METRAL teaches a method and a system for a third party token system for anonymous shipping, wherein The token corresponding to the mailing address of the recipient is sent to a shipping service provider approved by the recipient, see abstract.
	Thus, the manner of enhancing a particular device of anonymous information of Sonderegger was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in METRAL. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art creating different anonymous information of Sonderegger and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that tokenized user information in Sonderegger would provide anonymity for shipping while allowing the buyer or recipient to control the scope of who can use the token for shipping. See METRAL [0008].
	The combination of Sonderegger in view of METRAL fails to explicitly disclose “wherein the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary”. However, Livesay teaches 
	wherein the vender (Livesay, [0032]; “vendor … 104”) mails the package containing goods purchased by the customer to the shipping intermediary (Livesay, [0048]; “vendor machine 104 in step 212 … delivered in accordance with destination information supplied by the intermediary. For example, in the case of goods purchased for physical delivery, the goods may be delivered to a third party physical destination address as specified in destination information 214 received from the intermediary machine 106”) using a shipper which is separate from the shipping intermediary (Livesay, [0064]; “the package 300 with label 302 is passed from the custody of the vendor through the shipping channel to a regional address under control of or otherwise associated with the third party”).

	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the vender mails the package containing goods purchased by the customer to the shipping intermediary using a shipper which is separate from the shipping intermediary, as taught by Livesay, where this would be performed in order to limit fraud risks for the intermediary. See Livesay [0021].

		Regarding claim 2. The combination of Sonderegger in view of METRAL further in view of Livesay discloses the method of claim 1, further comprising:
		providing a local shipper with a pickup address for picking up the package, wherein the pickup address is the preferred intermediary address (Sonderegger, [0027-]; “a delivery service (e.g., U.S. Postal Service, UPS, Federal Express, etc.) to act as an information broker for the shipping address … the anonymous address may comprise the address of a delivery service hub station with a special routing code embedded in the address”).
		Regarding claim 4. The combination discloses the method of claim 1, wherein the shipping intermediary is the vender (Sonderegger, [0049]; “transaction related information may comprise purchase price, on-line merchant information (e.g., name, address, etc.), user profile information, and other transaction related information”).

		Regarding claim 12. The combination discloses the method of claim 1, wherein the customer pays for the package via an anonymous payment (Sonderegger, Fig. 3; “form fill-in 318B” > “complete on-line transaction 320”. [0053]; “At step 320 the on-line shopping transaction is completed. For example, the information necessary to complete the on-line transaction, including the anonymous information, is submitted to the merchant”) requested through a bank (Sonderegger, Fig. 3; “generate anonymous information 314”. [0050]; “At step 314 the information broker 110 generates the anonymous information requested by the user to accomplish the transaction. For example, if information broker 110 is a credit card company, step 314 may comprise generating a single use credit card number for the user to submit to the on-line merchant”. Also, see [0022]).

		Regarding claim 13. The combination discloses the method of claim 1, wherein the third party entity generates an anonymous financial instrument for the customer and presides the anonymous financial instrument to the customer for payment to the vender (Sonderegger, Fig. 3; “generate anonymous information 314”. [0050]; “At step 314 the information broker 110 generates the anonymous information requested by the user to accomplish the transaction”).

		Regarding claim 3. The combination discloses the method of claim 1, further comprising: 
		The combination of Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “providing the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name; and shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name”. However, Livesay teaches:
		providing the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name (Livesay, Fig.3A-3D, [0062]; “While in the custody of the shipping channel, data from the intermediary machine 106 is received by an appropriate processing element associated with the shipping channel, and used to correlate the unique identifier string with the real consumer name and real destination address”); and 
	shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's tokenized customer name (Livesay, Fig. 3A-3D, [0063]; “generate a new shipping label 304 which includes the consumer name and real destination address. The shipping channel then delivers the package 300 to the custody of the consumer using the label 304. The shipping of the package 300 is thus accomplished without the vendor ever receiving the consumer's real identity information”)

		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include providing the shipping intermediary with actual name and intended delivery address associated with the customer's customer name; and shipping the package from the shipping intermediary with actual name and intended delivery address associated with the customer's customer name, as taught by Livesay, where this would be performed in order to decrease the likelihood that customer information will be misappropriated and lead to fraud, identity theft or other undesirable consequences for the consumer. See Livesay [0004].

	Regarding claims 5 and 15. The combination discloses the method of claim 1, further comprising:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity upon receipt of the tokenized customer name that the package delivery was authorized”. However, Livesay teaches:
		storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity (Livesay, [0068]; “The third party location may be, e.g., a local office services outlet, such as a Mail Boxes Etc., Kinkos or Staples outlet, a local post office, a local shipping office such as a Fedex or UPS outlet, etc.”) upon receipt of the tokenized customer name that the package delivery was authorized (Livesay, [0018-0019]; “the intermediary machine may be utilized to re-label the package while the package is in the custody of an entity associated with the third party destination … the correlating data from the intermediary machine may be utilized by the user to generate a receipt which authorizes the user to pick up the package at the third party destination”).
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include storing the package for receipt by the customer at the shipping intermediary if it is determined by the third party entity upon receipt of the tokenized customer name that the package delivery was authorized, as taught by Livesay, where this would be performed in order to provide further limitation of the intermediary fraud risks. See Livesay [0021].

		Regarding claims 7, 17 and 18. The combination discloses the method of claim 5 further comprising:
		The combination of  Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “receiving a secondary token from the customer or an agent of the customer; determining the tokenized customer name associated with the secondary token; and retrieving the package which includes the tokenized customer name associated with the secondary token; and providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer”. However, Livesay teaches:
		receiving a secondary token (Livesay, Fig. 3C, [0067]; “consumer receipt 312”, Fig. 3D, [0070]; “a consumer receipt 322”) from the customer or an agent of the customer (Livesay, [00670068]-]; “the consumer presents the receipt … the consumer receipt 312 may also include a second unique identifier string that is not on the package shipping label”. [0070]; “The consumer prints out the receipt 322 … and goes to the third party location to pick up the package 300”);
		determining the tokenized customer name associated with the secondary token (Livesay, [0070]; “the consumer receives data from the intermediary machine as indicated at 320, and utilizes the data to generate a consumer receipt 322 which includes the consumer name and the unique identifier string”); and
		retrieving the package which includes the tokenized customer name associated with the secondary token; and providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer (Livesay,Fig. 3C-3D, [0070]; “A comparison 324 of the receipt 322 with the label 318 is used to determine if the consumer is authorized to pick up the package”. See [0068]).
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include receiving a secondary token from the customer or an agent of the customer; determining the tokenized customer name associated with the secondary token; and retrieving the package which includes the tokenized customer name associated with the secondary token; and providing the package which includes the tokenized customer name associated with the secondary token to the customer or the agent of the customer, as taught by Livesay, where this would be performed in order to decrease the likelihood that customer information will be misappropriated and lead to fraud, identity theft or other undesirable consequences for the consumer. See Livesay [0004].

		Regarding claim 8. The combination discloses the method of claim 7, wherein 
		The combination of Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the secondary token is the tokenized customer name”. However, Livesay teaches: the secondary token is the tokenized customer name (Livesay, [0070]; “the consumer receives data from the intermediary machine as indicated at 320, and utilizes the data to generate a consumer receipt 322 which includes the consumer name and the unique identifier string”).
		Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the secondary token is the tokenized customer name, as taught by Livesay, where this would be performed in order to decrease the likelihood that customer information will be misappropriated and lead to fraud, identity theft or other undesirable consequences for the consumer. See Livesay [0004].

	Regarding claims 10 and 20. The combination discloses the method of claim 1, wherein 
	The combination of Sonderegger in view of METRAL substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time”. However, Livesay teaches:
	the shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time (Livesay, [0017]; “In the case of physical goods requiring delivery, the alias destination address may be, e.g., an address of a third party destination determined by the intermediary to be in sufficient proximity to a real destination address of the user).

	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include shipping intermediary includes multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a least amount of time, as taught by Livesay, where this would be performed in order to provide a local carrier can be used to complete the delivery. See Livesay [0066].

	Claims 6, 9, 16 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of METRAL further in view of Livesay furthermore in view of US. Pat. Pub. No. 2017/0293885 to Grady et al. (“Grady”).

	Regarding claims 6 and 16. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 5 further comprising:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “alerting the customer that the shipping intermediary has received the package”. However, Grady teaches:
alerting the customer that the shipping intermediary has received the package (Grady, Fig. 4, [0030]; “in 10, server 102 may send notice to the recipient (e.g., to a recipient's computing device) about package 109 arrival”).
	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include alerting the customer that the shipping intermediary has received the package, as taught by Grady, where this would be performed in order to provide secure, automated package room access control and/or tracking. See Grady [0014].

	Regarding claims 9 and 19. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 5, wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer”. However, Grady teaches: the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer (Grady, Fig. 2; “package room 105”. [0023]; “Package room 105 may include a variety of components … include … shelves 103 and/or other storage spaces for packages 109 (e.g., lockers or the like)”).

	Therefore, it would have been obvious to one of ordinary skill in the shipment management art at the time of filing to modify Sonderegger to include the shipping intermediary uses a smart electronic automated locker to store the package for receipt by the customer, as taught by Grady, where this would be performed in order to provide a secure method of package delivery and retrieval. See Grady [0053].

	Claim 11 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Sonderegger in view of METRAL further in view of Livesay furthermore in view of US Pat. No. 7130771 to Aghassipour (hereinafter “Aghassipour”).

	Regarding claim 11. The combination of Sonderegger in view of METRAL further in view of Livesay disclose the method of claim 1, wherein the shipping intermediary includes 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose “multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost”. However, Aghassipour teaches: multiple shipping intermediaries, and wherein each shipping intermediary has its own unique shipping intermediary address, and wherein the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package at a lowest possible cost (Aghassipour, col. 6, line 1-7; “selection module 116, shipment solution database 118 can store solutions that allow the system to automatically make the selection. Shipment solution database 118 can be set so that it automatically picks a shipping solution based on a desired criteria set by the user such as the cheapest solution, cost efficient, fastest solution, worst case scenario, or by deadline for shipment”).
	Therefore, it would have been obvious to one of ordinary skill in the shipping management art at the time of filing to modify Sonderegger to include the preferred intermediary address is determined by finding the shipping intermediary addresses which allows for shipping the package in a lowest possible cost, as taught by Aghassipour, where this would be performed in order to provide shipment system that overcome difficulties in shipment systems, such as flight delays, in less expensive methods. See Aghassipour col. 1, lines 32-38.

	Regarding claim 21. Claims 21 has been analyzed and is rejected for the same rationale used to reject claim 11. Claim 21 limitations do not teach or define any new limitations beyond claim 11; therefore, claim 21 is rejected under the same rationale.

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                    

/PETER LUDWIG/Primary Examiner, Art Unit 3687